DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.

Response to Amendment
The amendment filed October 20, 2022 has been entered. Claims 1-4 and 6-10 remain pending in the application. Claim 5 has been cancelled. Applicant’s amendments to the specification and claims have overcome the objections previously set forth in the Final Office Action mailed April 20, 2022.

Drawings
The drawings are objected to because:
Figures 1 and 6 as filed 10/20/22 are blurry and the boundaries of each individual feature are not delineated, reducing both the legibility and reproducibility of the figures. 
In Figure 1 as filed 10/20/22, the reference characters are blurry and unreadable, making it difficult to distinguish between the different reference characters.  
Figure 3 contains greyscale shading areas within the drawings, reducing both the legibility and reproducibility of the figures. Black and white line drawings are suggested. 
Figures 4-5 and 6 appear to be photographs, which reduce the legibility and reproducibility of the figures. Black and white line drawings are suggested. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation “the slide lock is released after pressing against a skin” in line 2 renders the claim indefinite. It is unclear what structure is pressed against the skin. For examination purposes, the limitation “the slide lock is released after pressing against a skin” has been interpreted as the slide lock is configured to be released after pressing the opening of the moveable cylinder against the skin. This interpretation is based on the disclosure in paragraph [0034] in the specification of “the slide lock 5 is structured such that the unlocking of the lock is started by moving the movable cylinder, specifically pressing the opening of the movable cylinder 1 against the skin.”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim language “the slide lock is released after pressing against the skin” in line 2 positively recites and claims a portion of the human body (“a skin”). It is suggested to amend the claim language to “the slide lock is configured to be released after pressing against the skin”, or similar. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (US 2015/0352295).

Regarding claim 1, Burton discloses a microneedle patch application device (applicator 400; Figures 4-6E) comprising: 
a movable cylinder (skin contact surface 414; Figures 6A-6C) having an opening (opening 411) at one end of the movable cylinder (Figure 5), the one end corresponding to a front face of the microneedle patch application device (Figure 5), and the opening being equipped with a clasp (housing latches 426A) or a screw for attaching a microneedle patch case (microneedle device 106) to the front face of the microneedle patch application device (“the microneedle device 106 is temporarily held against the piston face 422 by the housing latches 426A,B,C,D. Various alternative methods of attachment may be used, including, but not limited to, press-fit or friction-fit engagement, snap-fit engagement, magnets, hook-and-loop fasteners, and adhesives, or combinations thereof.” [0067]; Figure 6C); 
a case body (housing 410) connected with an other end of the movable cylinder so that the movable cylinder can move (Figures 5-6C); 
a piston (piston 420) disposed movably in a direction towards the opening of the movable cylinder in the case body (Figures 6A-6E); 
a slide (reciprocating alignment arms 412A-D and alignment arm springs 418A-D) for sliding the piston in an opposite direction, the opposite direction being a direction that is opposite to the direction toward the opening (Figure 6C; “The reciprocating alignment arms 412A,B,C,D are movable between a first, extended position (as shown in FIGS. 6A and 6C) and a second, retracted position (as shown in FIG. 6B)” [0064]; “As the applicator 400 is lifted from the priming fixture 150 the alignment arm springs 418A,B,C,D expand back towards their initial state (as shown in FIG. 6C). The microneedle device 106, now coupled to the piston face 422, is retracted into the internal cavity 415 of the lower housing 410.” [0068]); 
a slide lock (piston catch stop 428) for locking the sliding of the slide in the opposite direction (“In this configuration the piston 420 is coupled to the piston catch 424 and the piston catch 424 is prevented from rotating due to its interaction with the piston catch stop 428…Since the piston catch 424 is prevented from rotating in this configuration, then the actuation button 430 is locked in place and cannot be depressed by the user, thus preventing the applicator 400 from being inadvertently activated before it is brought into contact with the skin surface of a patient.” [0068]); 
a spring (driving spring 432) for applying an impact to the piston (“The piston 420 is urged outward by driving spring 432” [0064]); 
a safety shaft (piston catch 424) for suppressing unlocking of the slide lock (“The applicator 400 is loaded and primed and ready to be applied to a patient. In this configuration the piston 420 is coupled to the piston catch 424 and the piston catch 424 is prevented from rotating due to its interaction with the piston catch stop 428. The actuation button 430 is mechanically coupled to the piston catch 424 (connecting mechanism not shown) so as to be able to rotate the piston catch 424 when the actuation button 430 is depressed. Since the piston catch 424 is prevented from rotating in this configuration, then the actuation button 430 is locked in place and cannot be depressed by the user, thus preventing the applicator 400 from being inadvertently activated before it is brought into contact with the skin surface of a patient.” [0068]); and 
a trigger (actuation button 430) interlocked with the safety shaft (“The actuation button 430 is mechanically coupled to the piston catch 424 (connecting mechanism not shown) so as to be able to rotate the piston catch 424 when the actuation button 430 is depressed.” [0068]); 
wherein the slide lock is configured such that unlocking of the slide lock is started by moving the movable cylinder and then completed by pulling the trigger interlocked with the safety shaft, and the piston is moved toward the opening by the spring when the slide lock is completely unlocked (“the skin-contacting surface 414 of the applicator 400 is brought into contact with a skin surface 470 and the applicator 400 is pressed downwards as shown in FIG. 6D. The alignment arm springs 418A,B,C,D are partially compressed, thus partially retracting the reciprocating alignment arms 412A,B,C,D into the lower housing 410…the piston catch 424 has moved downwards and no longer is engaged with the piston catch stop 428. The device may then be actuated by pressing down on the actuation button 430 which causes the piston catch 424 to rotate, thus releasing the piston 420 which is driven against the skin surface 470 by the expansion of a driving spring (not shown) to attach the microneedle device 106 to the skin surface 470 (as shown in FIG. 6E).” [0071], wherein the actuation button is capable of being actuated by pulling, such as by the thumb), and 
wherein the trigger (activation button 430) is spaced apart from the slide lock (piston catch stop 428) both when the slide lock is unlocked and when the slide lock is locked (Figures 4-6E).

Regarding claim 2, Burton discloses the microneedle patch application device according to claim 1, wherein the slide lock (piston catch stop 428) is released after pressing against a skin (“the skin-contacting surface 414 of the applicator 400 is brought into contact with a skin surface 470 and the applicator 400 is pressed downwards as shown in FIG. 6D. The alignment arm springs 418A,B,C,D are partially compressed, thus partially retracting the reciprocating alignment arms 412A,B,C,D into the lower housing 410. The alignment arms 412A,B,C,D cannot be completely retracted into the housing 410, however, since the rocker arm latches 417A,B,C,D are caught by the alignment arm latch 419, thus preventing further retraction of the alignment arms 412A,B,C,D. In this configuration the piston catch 424 has moved downwards and no longer is engaged with the piston catch stop 428.” [0071]), the piston is moved toward the opening by the spring (“thus releasing the piston 420 which is driven against the skin surface 470 by the expansion of a driving spring (not shown) to attach the microneedle device 106 to the skin surface 470 (as shown in FIG. 6E).” [0071]), and an end face (piston face 422) of the piston comes out of the opening toward a surface of the skin (Figure 6E). 

Regarding claim 8, Burton discloses the microneedle patch application device according to claim 1, further having a holder (priming fixture 150) for holding the microneedle patch case (microneedle device 106; Figure 3B).

Regarding claim 9, Burton discloses the microneedle patch application device according to claim 1, wherein the safety shaft (piston catch 424) releases suppression of the unlocking through a rotation shaft (“the piston catch 424 has moved downwards and no longer is engaged with the piston catch stop 428. The device may then be actuated by pressing down on the actuation button 430 which causes the piston catch 424 to rotate, thus releasing the piston 420” [0071], wherein the safety shaft is a rotation shaft in that it rotates to release the piston, and the claim language as currently presented does not specify how the rotation operates to “release suppression of the unlocking”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2015/0352295) in view of Suzuki et al. (US 2016/0045720).
Regarding claim 3, Burton discloses the microneedle patch application device according to claim 1, wherein the microneedle patch case (microneedle device 106) is formed of a material (pressure sensitive adhesive 166a and backing 168A) and is capable of holding a microneedle patch (microneedle array 107A) comprising a support film (substrate 109A). 
Burton fails to explicitly disclose the microneedle patch case is formed of a thermoplastic polymer material and the support film of the microneedle patch is capable of heat-fusing with the thermoplastic polymer. 
Suzuki teaches a microneedle patch case (Figure 1 and 2A) formed of a thermoplastic polymer material (“the backing member is in the form of a membrane, such as a flexible mesh membrane comprised of any suitable material, such as a flexible mesh membrane comprising nylon, polypropylene, stainless steel, ethylene-vinyl acetate, polyethylene terephthalate, polyurethane.” [0041]) and is capable of holding a microneedle patch comprising a support film capable of heat-fusing with the thermoplastic polymer (“In embodiments where the backing member is not integrally formed with the microneedles, the microneedle array may be applied to the backing member by any means known in the art, such as by using an adhesive material to adhere the microneedle array to the backing member or by heat-sealing the microneedle array to the backing member” [0042]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the microneedle patch case and the support film of Burton to be formed of a thermoplastic polymer and the support film is capable of heat-fusing with the thermoplastic polymer based on the teachings of Suzuki to form a flexible microneedle patch case and securely attach the microneedle patch to the microneedle patch case in a manner that allows for an adhesive border to be formed to secure the microneedle patch case to the skin after application (Suzuki [0041-0042], [0046]). 

Regarding claim 6, Burton discloses a microneedle patch case (microneedle device 106A; Figure 8) formed of a material (pressure sensitive adhesive 166a and backing 168A), composed of a microneedle patch (microneedle array 107A) comprising a support film (substrate 109A) and a patch case (pressure sensitive adhesive 166a and backing 168A) for holding the microneedle patch (Figure 8), the microneedle patch case having a shape that fits in a clasp or the screw at an opening of a moveable cylinder of a microneedle patch application device to attach the microneedle patch case to a front face of the microneedle patch application device (“the microneedle device 106 is temporarily held against the piston face 422 by the housing latches 426A,B,C,D. Various alternative methods of attachment may be used, including, but not limited to, press-fit or friction-fit engagement, snap-fit engagement, magnets, hook-and-loop fasteners, and adhesives, or combinations thereof.” [0067]; Figure 6C), wherein a skin contact face (adhesive 166A) of the patch case has a width of 2 mm or more (“In some embodiments, the surface area of the substrate 109, 109A covered with microneedles 108, 108A is about 0.1 cm2 to about 20 cm2.” [0133], wherein the total width of the adhesive 166A is greater than the width of the substrate, see Figure 8). 
Burton fails to explicitly disclose the microneedle patch case is formed of a thermoplastic polymer material and the support film of the microneedle patch is capable of heat-fusing with the thermoplastic polymer. 
Suzuki teaches a microneedle patch case (Figure 1 and 2A) formed of a thermoplastic polymer material (“the backing member is in the form of a membrane, such as a flexible mesh membrane comprised of any suitable material, such as a flexible mesh membrane comprising nylon, polypropylene, stainless steel, ethylene-vinyl acetate, polyethylene terephthalate, polyurethane.” [0041]) and is capable of holding a microneedle patch comprising a support film capable of heat-fusing with the thermoplastic polymer (“In embodiments where the backing member is not integrally formed with the microneedles, the microneedle array may be applied to the backing member by any means known in the art, such as by using an adhesive material to adhere the microneedle array to the backing member or by heat-sealing the microneedle array to the backing member” [0042]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the microneedle patch case and the support film of Burton to be formed of a thermoplastic polymer and the support film is capable of heat-fusing with the thermoplastic polymer based on the teachings of Suzuki to form a flexible microneedle patch case and securely attach the microneedle patch to the microneedle patch case in a manner that allows for an adhesive border to be formed to secure the microneedle patch case to the skin after application (Suzuki [0041-0042], [0046]). 

Regarding claim 7, modified Burton teaches the microneedle patch case according to claim 6, wherein a distance of the skin contact face (adhesive 166A) from the support film (substrate 109A) is 2 mm or more (“In some embodiments, the surface area of the substrate 109, 109A covered with microneedles 108, 108A is about 0.1 cm2 to about 20 cm2.” [0133], wherein the distance one side of the adhesive 166A, left side for example, from the other side of the substrate, right side for example, is greater than the width of the substrate, see Figure 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2015/0352295) in view of Suzuki et al. (US 2016/0045720) as applied in claim 3 above, and further in view of Morimoto (JP 2013013558, 07/09/19 IDS Cite No. BH), and as evidenced by Shafigullin et al. (“Thermal Properties of Polypropylene and Polyethylene blends”, PTO-892 NPL Document U provided 03/03/21) and Omnexus  (“Polyethylene Terephthalate (PET): A Comprehensive Review”, PTO-892 NPL Document V provided 03/03/21).
Regarding claim 4, modified Burton in view of Suzuki teaches the microneedle patch application device according to claim 3. 
Modified Burton in view of Suzuki fails to explicitly teach the heat-fusible support film is a laminate film, a back face of the laminate film is made of a thermoplastic resin having a melting point of 200°C or less, and a front face of the laminate film is made of a thermoplastic resin having a melting point of 200°C or more. 
Morimoto teaches a microneedle patch case (case body 16 having step portion 23) formed of a thermoplastic material (“The case body 16 and the film lid 17 are made of, for example, polyethylene resin, polypropylene resin” [0021]) and a support film (three-layer film lid 37; Figure 17) that is capable heat-fusing with the thermoplastic polymer (“heat sealing is performed in an aseptic environment, and the film lid 17 is welded onto the step portion 23.” [0033]; [0052]), wherein the heat-fusible support film is a laminate film (“three-layer film lid 37 may be used as shown in FIG. The film lid 37 is obtained by dry-laminating a mixed resin layer 38, an aluminum layer 39, and a polyethylene terephthalate (PET) layer 40” [0051]), a back face (mixed resin layer 38) of the laminate film is made of a thermoplastic resin (“mixed resin layer 38 is formed of a mixed resin obtained by mixing a polyethylene resin and a polypropylene resin” [0052]) having a melting point of 200°C or less (see Shafigullin Table 1 discloses that the melting point of a polyethylene and polypropylene blend has a melting point below 200°C), and a front face of the laminate film is made of a thermoplastic resin (PET layer 40; Figure 17) having a melting point of 200°C or more (“polyethylene and polypropylene have a lower melting point than PET, the mixed resin layer 38 has a lower melting point than the PET layer 40.” [0052]; See Omnexus pg. 4, “Melt temperature: 280-310°C”). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the support film of Burton in view of Suzuki to be a laminate film based on the teachings of Morimoto to allow for selectively attaching through heat sealing a specific layer of the support film to the microneedle patch case and allow for a protective layer between the back and front faces of the support film (Morimoto [0052], [0062]). 

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2016/0235958) in view of Suzuki et al. (US 2016/0045720).
Regarding claim 6, Quan teaches discloses a microneedle patch case (Figure 14) formed of a thermoplastic polymer material (“The patch holder 31 is made of polyethylene” [0087]), composed of a microneedle patch (microneedle patch 50) comprising a support film (“a microneedle patch in which a circular adhesive sheet with a diameter of around 22 mm is attached to a circular microneedle array” [0087]) and a patch case (patch holder 31) for holding the microneedle patch (Figure 13; “The patch holder 31 is made of polyethylene, is intended to hold a microneedle patch” [0087]), the microneedle patch case having a shape that fits in a clasp or the screw (window part 2c and opening 16b) at an opening of a moveable cylinder (tubular member 12) of a microneedle patch application device (microneedle patch application device 1) to attach the microneedle patch case to a front face of the microneedle patch application device (Figure 10; “a window part 2c for inserting a microneedle patch is provided near the opening 2a of the casing body 2. A patch holder 31 as described below is inserted into the window part 2c for inserting a microneedle patch. FIG. 10 shows a state in which the patch holder 31 is inserted through the window part 2c for inserting a microneedle patch.” [0064]; “a side surface near a lower end of the tubular member 12 is provided with an opening 12b for inserting a microneedle patch. In FIG. 4, the opening 12b for inserting a microneedle patch is provided at a position overlapping with the window part 2c for inserting a microneedle patch of the tubular casing body 2.” [0071), wherein a skin contact face (distal surface of patch holder 31) of the patch case has a width of 2 mm or more (“The patch holder 31 is made of polyethylene, is intended to hold a microneedle patch in which a circular adhesive sheet with a diameter of around 22 mm is attached to a circular microneedle array with a diameter of around 12 mm, and has an opening 35 with a diameter of 16 mm.” [0087], wherein the overall width of the patch holder is at least 22 mm). 
Quan fails to explicitly disclose the support film of the microneedle patch is capable of heat-fusing with the thermoplastic polymer. 
Suzuki teaches a microneedle patch case (Figure 1 and 2A) formed of a thermoplastic polymer material (“the backing member is in the form of a membrane, such as a flexible mesh membrane comprised of any suitable material, such as a flexible mesh membrane comprising nylon, polypropylene, stainless steel, ethylene-vinyl acetate, polyethylene terephthalate, polyurethane.” [0041]) and is capable of holding a microneedle patch comprising a support film capable of heat-fusing with the thermoplastic polymer (“In embodiments where the backing member is not integrally formed with the microneedles, the microneedle array may be applied to the backing member by any means known in the art, such as by using an adhesive material to adhere the microneedle array to the backing member or by heat-sealing the microneedle array to the backing member” [0042]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the support film of Quan to be capable of heat-fusing with the thermoplastic polymer based on the teachings of Suzuki to form a flexible microneedle patch case and securely attach the microneedle patch to the microneedle patch case in a manner that allows for an adhesive border to be formed to secure the microneedle patch case to the skin after application (Suzuki [0042], [0046]). 

Regarding claim 7, modified Quan teaches the microneedle patch case according to claim 6, wherein a distance of the skin contact face (distal surface of the patch holder 31) from the support film (“a microneedle patch in which a circular adhesive sheet with a diameter of around 22 mm is attached to a circular microneedle array” [0087]) is 2 mm or more (“The patch holder 31…has an opening 35 with a diameter of 16 mm and a peripheral edge with an amplitude of 4 mm.” [0087]).

Regarding claim 10, modified Quan teaches the microneedle patch case according to claim 6, wherein one or more clasps (holder 36 and “handle” [0089]) are formed on the microneedle patch case (“The patch holder 31 has a holding part 36 where a microneedle patch is held.” [0075]; “the patch holder 31 has a handle. The handle is used for holding the patch bolder when the patch bolder 31 is inserted from a side opening of the tubular member 12 of the lock-releasing member 11.” [0089]).

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the applicator body does not contact a skin of a subject”, see Remarks, Page 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Burton does not disclose “the opening being equipped with a clasp or a screw for attaching a microneedle patch case to the front face of the microneedle patch application device” as required by claim 1 (Remarks, Page 12), the examiner respectfully disagrees. Burton discloses a movable cylinder (414) having an opening (411) at an end corresponding to a front face of the microneedle patch application device (Figure 5). Inside this opening are clasps (housing latches 426A-D) that attach a microneedle patch case to the front face of the microneedle patch application device (“the microneedle device 106 is temporarily held against the piston face 422 by the housing latches 426A,B,C,D. Various alternative methods of attachment may be used, including, but not limited to, press-fit or friction-fit engagement, snap-fit engagement, magnets, hook-and-loop fasteners, and adhesives, or combinations thereof.” [0067]). This is shown in Figures 6B-6D. The claim language as currently presented does not limit the “front face” to be only the surface on the plane perpendicular to the longitudinal axis of the microneedle patch application device. The limitation “a front face of the microneedle patch application device” has been interpreted as the portion of the microneedle patch application device defined by the opening within the moveable cylinder. Though the microneedle patch 106 is retracted, as shown in Figure 6B, the microneedle patch is still within this opening and attached to the front face of the microneedle patch application device. 
Regarding the argument that Burton does not disclose “a slide for sliding the piston in an opposite direction” as required by claim 1 (Remarks, page 13), the examiner respectfully disagrees. As detailed above with respect to claim 1, Burton discloses a slide (412A-D and 418A-D) that slides the piston (420) in an opposite direction (“As the applicator 400 is lifted from the priming fixture 150 the alignment arm springs 418A,B,C,D expand back towards their initial state (as shown in FIG. 6C). The microneedle device 106, now coupled to the piston face 422, is retracted into the internal cavity 415 of the lower housing 410.” [0068]). The piston 420 slides in the opposite direction under the force of the arm springs 418A-D. 
Regarding the argument that Burton does not disclose a “slide lock for locking the sliding of the slide” as required by claim 1 (Remarks, page 13), the examiner respectfully disagrees. As detailed above with respect to claim 1, Burton discloses a slide lock (428) for locking the sliding of the slide in the opposite direction (“In this configuration the piston 420 is coupled to the piston catch 424 and the piston catch 424 is prevented from rotating due to its interaction with the piston catch stop 428…Since the piston catch 424 is prevented from rotating in this configuration, then the actuation button 430 is locked in place and cannot be depressed by the user, thus preventing the applicator 400 from being inadvertently activated before it is brought into contact with the skin surface of a patient.” [0068]). The interaction between piston catch stop 428 and the piston catch 424 prevents rearward sliding motion of the piston and therefore the slide. In this manner, the piston catch stop 428 functions as a slide lock as claimed.  
Regarding the argument that Burton does not disclose a “safety shaft for suppressing unlocking of the slide lock” as required by claim 1 (Remarks, page 13), the examiner respectfully disagrees. Burton discloses a safety shaft (424) that engages with the slide lock (428) in order to prevent the microneedle patch application device from actuating, and this engagement also suppresses the slide lock from unlocking ([0068]). It is suggested to include claim limitations further defining the structure of the slide, slide lock, and safety shaft, as well as the structural relationship between these features, order to further distinguish between the application and the disclosure of the prior art of record. 
Regarding the argument that Burton does not disclose “the microneedle patch case having a shape that fits in a clasp or screw provided on an opening of a movable cylinder of a microneedle patch application device to attach the microneedle patch case to a front face of the microneedle patch application device” as required by claim 6 (Remarks, Page 14-15), the examiner respectfully disagrees. It is first noted that this limitation is directed to the shape of the microneedle patch case and does not positively recite or claim the microneedle patch application device. Burton discloses a microneedle patch case (106A; Figure 8) having a shape that fits in a clasp (426A-D) at an opening (411) of a moveable cylinder (414) to attach the microneedle patch case to a front face of the microneedle patch application device ([0067]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /AMBER R STILES/Primary Examiner, Art Unit 3783